Citation Nr: 1452601	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-26 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected left-ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from June 2007 to March 2011.  This matter is  before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran perfected an appeal of the noncompensable rating assigned to the left-ear hearing loss.

In the January 2012 rating decision, the RO also denied entitlement to right-ear hearing loss.  In the February 2012 Notice of Disagreement regarding the left ear, the Veteran indicated that she was unaware that she had filed a right ear hearing loss claim.  She did not indicate disagreement with the decision as to the right ear.  In the October 2014 brief from the Veteran's representative, without reference to the right ear the representative requests "service connection" and inaccurately reports a finding from the VA examination of record.  Based on this procedural history, the Board does not have jurisdiction of a claim for right-ear hearing loss nor is there a pending claim.


FINDING OF FACT

The Veteran's left-ear hearing acuity is not shown to have met the schedular criteria for a compensable rating.


CONCLUSION OF LAW

A compensable rating for left-ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in April 2011, VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This notice was timely.  Further, here, the issue before the Board is a "downstream element" following grant of service. Under these facts and procedural history, there is no duty to provide further notice in this appeal.

The file contains the record of a March 2011 VA audiological examination.  The Veteran's electronic records also contain a May 2011 examination that indicates that a VA audiological examination should be scheduled, but this clinician did not have knowledge that an examination had already been provided.  Neither the Veteran nor her representative have indicated a worsening of the disability since this March 2011 examination.  Although the representative has indicated that the VA examination did not "fully acknowledge her hearing loss," the representative does not provide any specifics of this allegation or the basis of this assertion.  The Board's review of the examination reveals that it includes the necessary findings, and the Board finds after a careful review that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence in these matters that remains outstanding.  VA's duty to assist is met.


Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where (as here) the rating appealed is the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that her left-ear hearing loss is more severe than is reflected by the current noncompensable rating.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The only audiogram of record during the period under consideration (from the Veteran's date of separation from service to present) occurred later in the same month she separated from service.  The examiner opined that the disability had no significant effects on the Veteran's occupation and that there was no effect on the Veteran's daily activities.  During this examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
40
60
70
65

The average was 59 dB.  Speech audiometry revealed speech recognition ability of 76 in the left ear.  These results do not show an exceptional pattern of hearing loss nor did the examiner indicate that the use of speech discrimination test was not appropriate.  Thus, to find the appropriate rating, Tables VI and Table VII are used.  Here, the non-service connected right-ear hearing loss is assigned a Roman Numeral designation for hearing impairment of I.  See 38 C.F.R. §§ 3.383, 4.85 (2014).  For the left ear, under Table VI, the results of the VA examination warrant a Roman numeral designation of IV.  Combining the I and IV using Table VII, a noncompensable rating (0 percent) is warranted.

The Board has considered the Veteran's contention that a compensable rating is warranted due to the acoustic trauma incident in service and due to her having to wear a hearing aid.  In addition, she had asserted that the disability has changed her life and that she cannot fully understand people.  As noted, however, the assignment of a rating is based on mechanical application of the audiological results, and here, these results warrant a noncompensable rating.  She as a layperson is not competent to provide the required audiological testing results, and thus, the only competent evidence in this appeal are those from the VA examination report.

Accordingly, the preponderance of the evidence is against the Veteran's claim for a compensable rating for left-ear hearing loss.

Regarding an extra-schedular rating, the evidentiary record also does not show any manifestations of, or functional impairment due to, left-ear hearing loss not encompassed by the scheduler criteria.  Functional impairment to include hearing difficulty are encompassed by the criteria for the 0 schedular ratings.  

Further, the Board finds that the VA examination adequately contemplated and recorded such complaints regarding the Veteran's subjective functional complaints.  Thus, the Board finds the evidence of record to be sufficient for rating purposes and the functional effects of the Veteran's left-ear hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Considering these complaints the Board finds that the rating criteria contemplate the Veteran's description of loss of ability to hear complained of by the Veteran.

Accordingly, the Board finds that the schedular criteria clearly encompasses the symptoms and impairment shown and are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A compensable rating for left-ear hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


